         Case 1:18-cv-00378-APM Document 62 Filed 11/15/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
FATMA MAROUF AND BRYN ESPLIN,                        )
a married couple,                                    )
                                                     )
                      Plaintiffs,                    )
                                                     )
               v.                                    ) Case No. 1:18-cv-378 (APM)
                                                     )
ALEX AZAR, in his official capacity as               )
Secretary of the UNITED STATES                       )
DEPARTMENT OF HEALTH AND HUMAN                       )
SERVICES, et al.,                                    )
                                                     )
                      Defendants.                    )
                                                     )

                                    JOINT STATUS REPORT

       Counsel for Plaintiffs Fatma Marouf and Bryn Esplin (“Plaintiffs”); counsel for

Defendants United States Department of Health and Human Services (“HHS”); Administration

for Children and Families (“ACF”); Office of Refugee Resettlement (“ORR”); Alex Azar, in his

official capacity as Secretary of HHS; Lynn Johnson, in her official capacity as Assistant

Secretary for ACF; and Jonathan Hayes, in his official capacity as Director of ORR (collectively,

“Federal Defendants”); and counsel for United States Conference of Catholic Bishops

(“USCCB”) respectfully submit this Joint Status Report.

       Since the initial scheduling conference on August 28, 2019, the parties have in good faith

engaged in discovery. The parties exchanged initial disclosures on September 11, 2019. Plaintiffs

served their first sets of requests for production of documents on September 20, 2019; their first

sets of interrogatories on September 27, 2019; and their first sets of requests for admissions on

October 3, 2019. Counsel for Federal Defendants contacted the parties on October 2, 2019 to

request an extension of the deadlines for their responses to Plaintiffs’ requests for production of

                                                1
           Case 1:18-cv-00378-APM Document 62 Filed 11/15/19 Page 2 of 6



documents and interrogatories. The parties met and conferred on October 17, 2019 regarding this

request, which USCCB joined, and the parties submitted a joint consent motion to extend the

deadlines in the Court’s scheduling order in accordance with the request. The Court granted this

consent motion on October 17, 2019.

         Both defendants served their responses and objections to Plaintiffs’ first sets of requests

for production of documents and first sets of requests for admission on November 4, 2019. Both

defendants served their responses and objections to Plaintiffs’ first sets of interrogatories on

November 7, 2019. The parties anticipate meeting and conferring regarding these responses and

objections in the coming weeks.

         USCCB has indicated that it anticipates completing its production of documents in

response to Plaintiffs’ first set of requests for production of documents by November 19, 2019.

Federal Defendants have produced documents in connection with its initial disclosures and in

response to Plaintiffs’ first set of interrogatories. However, Federal Defendants indicated on

November 4, 2019 that they do not anticipate beginning production of additional documents

responsive to Plaintiffs’ first set of requests for production of documents until December 4, 2019.

Federal Defendants further indicated that they intend to produce such documents on a rolling

basis.

         Federal Defendants are currently working to provide a timeframe in which they anticipate

completion of production of documents responsive to Plaintiffs’ first set of requests for

production of documents. Federal Defendants anticipate that they will be in a position to do so

by November 22, 2019. Once Federal Defendants provide this timeframe, the parties plan to

meet and confer regarding another joint consent motion to amend the current scheduling order

accordingly.



                                                  2
         Case 1:18-cv-00378-APM Document 62 Filed 11/15/19 Page 3 of 6



       At the same time, the parties have continued to work on stipulations that could eliminate

the need for or narrow the scope of appropriate discovery. On September 20, 2019, Plaintiffs

proposed revisions to the draft stipulations circulated by USCCB prior to the August 28, 2019

scheduling conference. USCCB proposed further revisions on October 30, 2019. Plaintiffs

countered with additional edits on November 7, 2019, to which USCCB responded on November

14, 2019. Federal Defendants have not yet taken a position on the draft stipulations.


Dated: November 15, 2019                     Respectfully submitted,

                                             HOGAN LOVELLS US LLP

                                             By: /s/ Kenneth Y. Choe
                                             Kenneth Y. Choe (pro hac vice)
                                             Jessica L. Ellsworth (DC Bar No. #484170)
                                             Jennifer A. Fleury (DC Bar No. #187503)
                                             James A. Huang (pro hac vice)
                                             Brendan C. Quinn (DC Bar No. #1616841)
                                             HOGAN LOVELLS US LLP
                                             555 Thirteenth Street, N.W.
                                             Washington, D.C. 20004-1109
                                             Telephone: (202) 637-5600
                                             Facsimile: (202) 637-5910
                                             ken.choe@hoganlovells.com
                                             jessica.ellsworth@hoganlovells.com
                                             jennifer.fleury@hoganlovells.com
                                             james.huang@hoganlovells.com
                                             brendan.quinn@hoganlovells.com

                                             Camilla B. Taylor (pro hac vice)
                                             Jamie A. Gliksberg (pro hac vice)
                                             LAMBDA LEGAL DEFENSE AND
                                             EDUCATION FUND, INC.
                                             105 West Adams, 26th Floor
                                             Chicago, IL 60603-6208
                                             Telephone: (312) 663-4413
                                             ctaylor@lambdalegal.org
                                             jgliksberg@lambdalegal.org




                                                3
Case 1:18-cv-00378-APM Document 62 Filed 11/15/19 Page 4 of 6



                           Kenneth D. Upton, Jr. (pro hac vice)
                           AMERICANS UNITED FOR SEPARATION
                           OF CHURCH AND STATE
                           1310 L Street, N.W., Suite 200
                           Washington, D.C. 20005
                           Telephone: (202) 898-2133
                           upton@au.org
                           * Admitted in Texas and Oklahoma only.
                           Supervised by Richard B. Katskee, a member of the
                           D.C. Bar

                           Attorneys for Plaintiffs

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           MICHELLE BENNETT
                           Assistant Branch Direction

                           /s/ James Powers
                           JAMES R. POWERS (TX Bar No. 24092989)
                           JASON C. LYNCH (DC Bar No. 1016319)
                           Trial Attorneys
                           Federal Programs Branch
                           U.S. DEPARTMENT OF JUSTICE,
                           CIVIL DIVISION
                           1100 L Street, NW, Room 11218
                           Washington, DC 20005
                           Telephone: (202) 353-0543
                           james.r.powers@usdoj.gov
                           jason.lynch@usdoj.gov

                           Attorneys for Federal Defendants

                           /s/ David T. Raimer
                           David T. Raimer (DC Bar No. #994558)
                           Anthony J. Dick (DC Bar No. #1015585)
                           JONES DAY
                           51 Louisiana Ave. NW
                           Washington, DC, 20001-2113
                           Telephone: (202) 879-3939
                           Facsimile: (202) 626-1700
                           dtraimer@jonesday.com
                           ajdick@jonesday.com

                           Leon F. DeJulius, Jr. (pro hac vice)
                              4
Case 1:18-cv-00378-APM Document 62 Filed 11/15/19 Page 5 of 6



                           John D. Goetz (pro hac vice)
                           JONES DAY
                           500 Grant Street, Suite 4500
                           Pittsburgh, PA 15219-2514
                           Telephone: (412) 391-3939
                           Facsimile: (412) 394-7959
                           lfdejulius@jonesday.com
                           jdgoetz@jonesday.com

                           Attorneys for Defendant United States
                           Conference of Catholic Bishops




                              5
           Case 1:18-cv-00378-APM Document 62 Filed 11/15/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

          I hereby certify that on November 15, 2019, a true and correct copy of the foregoing

Consent Motion was filed using the Court's CM/ECF system, which will serve all counsel of

record.


                                                   By: /s/ Kenneth Y. Choe
                                                   Kenneth Y. Choe (pro hac vice)




                                               6
